 TENNESSEE EGG COMPANY189find that the four leaders are supervisors as defined in the Act andshall exclude them from the unit.We shall direct an election in the voting group composed of the pro-duction and maintenance employees at the Employer's Clarksville,Ohio, plant, including the layout man, and checker 3 but excludingthe inside panel leader, outside panel leader, saw leader, yard leader,office clerical employees, guards, professional employees, and super-visors as defined in the Act.If a majority of these employees vote for the Petitioner, they will betaken to have indicated their desire to constitute a separate appropriateunit, and the Regional Director conducting the election directed here-in is instructed to issue a certification of representatives to the Peti-tioner for that unit which the Board, under such circumstances, findsappropriate for purposes of collective bargaining. In the event themajority vote for the Intervenor, they will be taken to have indicatedtheir desire to become part of the existing unit composed of employeesat the Fort Payne, Alabama, plant, now represented by the Intervenor,and the Regional Director will certify the results of the election.[Text of Direction of Election omitted from publication.]'This individual is included solely for the purpose of permittinghim to votesubject tochallenge and his inclusionin the votinggroup is not to be taken as a final determinationof his unitplacement.TENNESSEEEGG COMPANYandTRUCKDRIVERS,&HELPERS LOCALUNIONNo.728INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN&HELPERS OF AMERICA,AFL,PETITIONER.Case No. 10-RC-720. September 30, 1954Decision and Direction of ElectionUpon a petition duly filed, under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Philip B. Cordes,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning -ofthe National Labor Relations Act.''The Employer is engaged in processing and distributing poultry andeggs.It alsodistributes butter and margarine.It has its main plant at Chattanooga,Tennessee, and abranch plant at Atlanta,Georgia, which is alone involved in this proceeding.During thepast yearthe Atlantaplant shipped out-of-State goods valued in excess of $50,000.Theparties stipulate and we find that the Employer is engaged in commerce and that it willeffectuate the policies of Act to assert jurisdiction herein.110 NLRB No. 19. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations named below claim to represent em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit :The original petition herein requested severance of the over-the-roadand city truckdrivers from the production and maintenance unitpresently represented by the Intervenor.At the hearing the Peti-tioner asked that the Employer's shipping department employees beincluded in the proposed unit, if the Board deemed such inclusionto be appropriate.The Intervenor does itot oppose the severance ofthe truckdrivers and took no position at the hearing with respect to theinclusion of the shipping department employees.The Employer op-poses any severance, contending that the plantwide unit which hasbeen represented by the Intervenor for approximately 10 years isalone appropriate.The Employer employs 12 over-the-road and city truckdrivers whodrive throughout the city of Atlanta, Georgia, and its vicinity.Theyspend approximately 75 percent of their time driving.The remain-ing time is spent loading and unloading trucks and assisting the ship-ping department employees in packing poultry. The shipping depart-ment employees are primarily engaged in packing poultry and in load-ing and unloading trucks. They also perform truckdriving duties onoccasion.All three groups work on trucks or in the shipping depart-ment.There is no interchange between the truckdriver group or theshipping department group and the production workers.The Board in theAmerican Potashcase4has examined the issue ofseveranceof employees from plantwide units.This decision, whileprimarily devoted to the issue of the severance of craft groups, recog-nizesthat other groups, which do not qualify as craft groups, butwhich comprise "functionally distinct departments containing em-8 Local 442, Amalgamated Meat Cutters and Butcher Workmenof North America, AFL,hereinafter called the Intervenor,intervenedat thehearing on the basis of a contractinterest.3 The Employer contendsthat a contractbetween it and the Intervenor is a bar to thisproceeding.On April 27, 1953. the Employerand the Intervenorexecuted a contractcovering the Employer's production employees and truckdriversat its Atlanta, Georgia,plant.This contract was effective until December31, 1953, and thereafter for anotheryear,unless noticeof intent to terminate or modify wasgiven 30 daysbefore theexpira-tion date.On September 28, 1953, the Intervenor gave notice of a desireto modify thecontract,thus forestalling its automatic renewal.As a new contract had not beenexecutedbefore March 18, 1954, when the instant petitionwas filed, wefind that thereis no contractbar.20th CenturyPress,107 NLRB 292.4AmericanPotash &Chemical Corporation,107 NLRB 1418 TENNESSEEEGG COMPANY191ployees identified with traditional trades or occupations distinct fromthat of other employees and who have special interests in collectivebargaining for that reason may also be entitled to severance."TheBoard there noted that it would require proof that the departmentis functionally distinct and that the petitioner is a union which hastraditionally devoted itself to serving the special interests of the em-ployees in question. In addition this concept would be strictly limitedin character and extent and the burden of eliciting facts to establishseverance on a departmental basis would be on the Petitioner.Applying the foregoing standard, and on the whole record, it isclear that the truckdrivers, who spend the majority of their time per-forming truckdriving duties, constitute a functionally distinct group,such as the Board has traditionally accorded the right of self-deter-mination despite a history of bargaining on a broader basis, and de-spite their lack of true craft skill.'Likewise the Petitioner is a unionwhich has historically represented truckdrivers.However, as theshipping department employees do not spend the major part of theirtime in driving the Employer's trucks, we find that they do not havesufficient community of interest with the truckdrivers to warrant theirinclusion in the same unit with the drivers.Accordingly, we find that the Employer's truckdrivers may, if theyso desire, constitute a separate appropriate unit.We shall direct an election among the over-the-road 6 and citytruckdrivers at the Employer's Atlanta, Georgia, plant, excludingthe shipping department employees, all other employees and super-visors as defined in the Act.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting-the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described in paragraph numbered 4, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining.In the event a majority vote for the Intervenor, theBoard finds the existing unit to be appropriate and the Regional Di-rector will issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]r SeeWilson&Co.,102 NLRB 769 ;McDonnell AircraftCorporation,92 NLRB 899 ;The Schaible Company,88 NLRB 733.6 The Employer would exclude the over-the-road truckdrivers from the unit on the groundthat they are part of management.As an adjunct to their truckdriving duties, theseemployees purchase poultry in amounts and at prices prescribed by management.Theythereby exercise no prerogatives of management.We shall include them in the unit.